— Consolidated appeals. Two actions to recover for legal services rendered as necessaries in opposing an application to modify a decree of divorce so as to change custody of an infant from the mother to the father. Order on reargument granting defendant’s motion to dismiss the complaint in the “First Action” and order granting defendant’s motion to dismiss the complaint in the “ Second Action ” unanimously affirmed, with one bill of $10 costs and disbursements. No opinion. Present — -Carswell, Acting P. J., Johnston, Adel and MaeCrate, JJ.; Schmidt, J., not voting. [See post, p. 835.]